       Case 1:18-cv-10437-KPF Document 87 Filed 04/03/19 Page 1 of 1



l.iNITI'.D ST/\Tl'.S DISTRICT COl IRT
SOl IT! IERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - -- - --- - - -- -:\
MATTEI.. INC..



                                                 Plaintitl                CIVIL ACTION
                                                                          18-cv-10437 (KPF)

                        - against -                                       SATISFACTION OF .JUDGMENT

J\ARON"S FAS! IJON STORE. et al.
                                                 Defendants.
- - - - - -- - - - - - - - - - - - - - - -- - - - - - - --- - - - -:\


                   \VHERFAS. a judgment was entered in the above action on the 27 111 day of

March. 2019 in fa\'or of Plaintiff Mattel. Inc. and against Defendant Fujian Junke Import &

F:-;port Trading Co .. I,td in the amount of $50.000.00. and said judgment having been satisfied.

and it is ccrti tied that there are no outstanding e:xecutions \vi th any Sheri ff or Marshal I.

                       THEREFORE. satisfaction of said judgment is hereby acknowledged. and the

Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant Fujian Junke Import & E:xport Trading Co .. Ltd.

         Dated: March 29. 2019                                      Respectfully submitted.
         New York. New York
                                                                    EPSTEIN D

                                                                    BY:
                                                                            Brieannc Sc 1 y (BS 3711)
                                                                            bscully@ipcounsclors.com
                                                                            60 East 42nd Street. Suite 2520
                                                                            New York. NY 1O165
                                                                            Telephone:     (212) 292-5.190
                                                                            Facsimile:     (212) 292-5391
                                                                            A1111meyjor l'/ai111if/'
                                                                            .\/u/le/. !nc.
